***Text Omitted and Filed Separately with the Commission
Confidential Treatment Requested
Under 17 C.F.R. Secs. 200.80(b)(4),
200.83 and 240.24b-2

AGREEMENT FOR DEBT RESTRUCTURING
AND MODIFICATION OF MANUFACTURING TERMS

 

          This Agreement for Debt Restructuring and Modification of
Manufacturing Terms (the "Agreement") is entered into as of this 1st day of
September, 2003 (the "Effective Date"), by and between Solectron Corporation, a
Delaware corporation ("Solectron Corp."), on its own behalf and as agent for its
wholly owned subsidiaries, Solectron Technology Sdn. Bhd, incorporated under the
laws of Malaysia ("ST/Penang"), and Shinei International Pte. Ltd., incorporated
under the laws of Singapore ("ST/Shinei") (Solectron, ST/Penang, and ST/Shinei
hereinafter collectively referred to as "Solectron") and Exabyte Corporation, a
Delaware corporation, and its affiliated companies (hereinafter collectively
referred to as "Exabyte"), at Santa Clara County, California. Solectron and
Exabyte are sometimes referred to herein individually as "Party" or collectively
as "Parties".

BACKGROUND

          A.           ST/Penang and Exabyte have entered into that certain
Exabyte Purchase Agreement dated as of May 25,1995 as amended by that certain
Amendment #A01 dated as of June 12, 2000 (as amended, the "Penang Manufacturing
Agreement").

          B.           ST/Shinei and Exabyte have entered into the following
agreements:

                    (i)           a Purchase Agreement effective as of March 28,
1999, as amended by Amendment #A01 to Purchase Agreement effective as of March
28, 1999; and

                    (ii)           a Supplier Managed Inventory Agreement dated
as of January 24, 2001

(together referred to as the "Shinei Manufacturing Agreement").

          The Penang Manufacturing Agreement and the Shinei Manufacturing
Agreement (together referred to as the "Solectron Manufacturing Agreement")
provide for Solectron's purchase of necessary components and manufacture
products according to Exabyte's specifications and for Exabyte to purchase such
products from Solectron.

          C.           Solectron contends that Exabyte is indebted to Solectron
in the amount of [...***...] Dollars and [...***...] Cents (US$[...***...]) for
amounts invoiced for finished product delivered to or on behalf of Exabyte as of
August 29, 2003 (the "Solectron Account Payable").

          D.           Exabyte contends that Solectron has overstated the amount
due from Exabyte for finished product delivered to or on behalf of Exabyte by
the amount of [...***...] Dollars (US$[...***...]) (the "Disputed Payable
Amount") and the correct amount of the Solectron Account Payable is [...***...]
Dollars and [...***...] Cents (US$[...***...]).

          E.           In accordance with the terms of the Solectron
Manufacturing Agreement, Solectron purchased and holds as of the Effective Date
various component parts (the "Current Component Inventory") at an aggregate
purchase price of [...***...] Dollars and [...***...] Cents (US$[...***...]) and
Exabyte is obligated to reimburse the full cost of any portion of the Current
Component Inventory not incorporated into Products sold to Exabyte.

          F.           Exabyte has requested that Solectron agree to a
restructuring of Exabyte's obligations under the Solectron Manufacturing
Agreement on terms that include (i) delivery by Exabyte of a promissory note in
the principal amount of [...***...] Dollars and [...***...] Cents
(US$[...***...]) (the "Solectron Note") in satisfaction of the Solectron Account
Payable and the Current Component Inventory Indebtedness (as defined herein
below); and (ii) rescheduling of the schedules for manufacture, shipment, and
payment for products for Exabyte.

*Confidential Treatment Requested

          G.           Solectron is willing to restructure Exabyte's obligations
with respect to the Solectron Account Payable indebtedness and its obligations
under the Solectron Manufacturing Agreement on the terms set forth in this
Agreement.

          NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the Parties agree
as follows:

AGREEMENT

          1.           Operative Agreements.

                    1.1          Solectron and Exabyte each acknowledge and
agree that the Solectron Manufacturing Agreement and this Agreement constitute
the only valid and enforceable agreements between Exabyte and Solectron as of
and after the Effective Date.

                    1.2          The term of the Solectron Manufacturing
Agreement, as amended herein, shall be extended to January 1, 2004 (the
"Termination Date"). On the Termination Date, the Solectron Manufacturing
Agreement shall terminate without further notice or action by Solectron without
any right of Exabyte to renew or extend the term thereof.

          2.           Acknowledgement of Account Payable and Resolution of the
Disputed Payable Amount.

                    2.1          Exabyte acknowledges and agrees that it owes
Solectron the sum of Four Million Three Hundred Sixteen Thousand Five Hundred
Fifty-Nine Dollars and Fifty-Five Cents (US$4,316,559.55) for amounts invoiced
through August 29, 2003, for product sold and delivered by Solectron to Exabyte,
without any right of offset or recoupment or other defense or counterclaim of
any kind subject only to Section 2.2 below. Exabyte agrees to satisfy and
discharge the Solectron Account Payable indebtedness on the Effective Date by
delivery to Solectron of the duly executed Solectron Note in accordance with
Section 4 of this Agreement.

                    2.2          Within thirty (30) days following the Effective
Date, Exabyte shall provide Solectron with a reconciliation demonstrating that
all or any portion of the Disputed Payable Amount is not owed by Exabyte. If it
does not submit the reconciliation within such thirty (30) day period, Exabyte
shall be deemed to have irrevocably waived any and all claims concerning the
Disputed Payable Amount, if any. If Solectron and Exabyte cannot agree as to the
amount of the Disputed Payable Amount actually due and owing by Exabyte, Exabyte
and Solectron agree to submit the matter to binding arbitration before an AAA
arbitrator to be conducted in Santa Clara County, California. The amount of the
Disputed Payable Amount, if any, due and owing by Exabyte shall be the only
subject matter of the arbitration and Exabyte shall bear the burden of proof on
the issue of whether less than the full amount of the Solectron Account Payable
is owed by Exabyte. Solectron shall provide Exabyte with reasonable access to
relevant records and reasonable cooperation in Exabyte's reconciliation of the
Disputed Payable Amount. If it is determined by either mutual agreement of
Solectron and Exabyte or by the binding arbitration that any portion of the
Disputed Payable Amount is not owed by Exabyte (the "Disallowed Amount"),
Exabyte shall be deemed to have made a principal paydown under the Solectron
Note in an amount equal to the Disallowed Amount as of the Effective Date. Any
interest accrued and paid on account of the Disallowed Amount shall be applied
to principal under the Solectron Note.

          3.           The Current Component Inventory.

                    3.1          Exabyte acknowledges that Solectron owns and
holds full legal and equitable title to the Current Component Inventory and that
pursuant to the terms of the Solectron Manufacturing Agreement, Exabyte is
obligated to reimburse Solectron for the cost and associated handling charges
for such inventory. Exabyte and Solectron agree that as of the Effective Date,
Exabyte's reimbursement obligation for the Current Component Inventory shall be
fixed at of Four Million Four Hundred Fifteen Thousand Four Hundred Twenty-Three
Dollars and Fourteen Cents (US$4,415,423.14) (the "Current Component Inventory
Indebtedness"), and such reimbursement obligation shall for all purposes be
deemed a liquidated debt, absolutely due and owing. On the Effective Date,
Exabyte shall satisfy and discharge the Current Component Inventory Indebtedness
by its execution and delivery of the Solectron Note as provided in Section 4
hereof.

                    3.2          Solectron shall be entitled to sell or transfer
that portion of the Current Component Inventory that Solectron determines in
good faith as not necessary to its obligations to sell Product pursuant to
Section 6.2 hereof to a third party or otherwise dispose of in a commercially
reasonable manner on not less than ten (10) days written notice to Exabyte,
provided that Exabyte shall be entitled to purchase any such inventory within
such ten (10) day period for a purchase price equal to the Current Component
Inventory Indebtedness attributable to such item (the "Component Purchase
Price") in good funds. Exabyte may also assist Solectron in identifying
potential purchasers of the Current Component Inventory. The net cash proceeds
realized by Solectron from any such sale or transfer shall be credited to the
last unpaid installment due under the Solectron Note. Exabyte acknowledges that
the Current Component Inventory is largely obsolete and of negligible value and
that a commercially reasonable disposition of such inventory is not likely to
yield net proceeds for application to amounts due under the Solectron Note.

          4.           The Solectron Note. Concurrent with the execution of this
Agreement, Exabyte shall execute and deliver to Solectron the Solectron Note in
the form attached hereto as Exhibit A in payment and satisfaction of the Account
Payable Indebtedness and the Current Component Inventory Indebtedness.

          5.           Deliveries on Execution of Agreement. Upon execution of
this Agreement, Exabyte shall deliver to Solectron the following:

                    5.1          the fully executed original Solectron Note; and

                    5.2          a standby letter of credit in the amount of Two
Hundred Fifty Thousand Dollars (US$250,000.00) issued by a commercial bank
reasonably satisfactory to Solectron with an expiration date no earlier than
January 4, 2004, substantially in the form attached hereto as Exhibit B (the
"Product Purchase Price Letter of Credit").

          6.           Amendment of Solectron Manufacturing Agreement. Exabyte
and Solectron hereby amend the Solectron Manufacturing Agreement, effective as
of the execution of this Agreement, as follows:

                    6.1          Definitions. The following words and phrases
shall have the following meanings in this Agreement and the Solectron
Manufacturing Agreement:

                              6.1.1          "Products" shall mean finished
product manufactured by Solectron for Exabyte pursuant to the Solectron
Manufacturing Agreement.

                              6.1.2          "Product Purchase Period" shall
mean the sixteen (16) week period commencing on September 1, 2003, 2003 and
ending on December 31, 2003.

                              6.1.3          "Minimum Total Current Component
Inventory Purchase Price" shall mean the sum of Three Million Twenty Thousand
Dollars (US$3,020,000.00).

                              6.1.4          "Cumulative Minimum Weekly Current
Component Inventory Purchase Requirements" shall mean the dollar amount equal to
the cumulative Component Purchase Price of all of the Current Component
Inventory incorporated into the Products purchased by Exabyte for each week of
the Product Purchase Period as set forth in Schedule 6.1.4 of this Agreement.

                    6.2          Minimum Product Purchase Requirements.

                              6.2.1          During the Product Purchase Period,
Solectron shall sell to Exabyte and Exabyte shall purchase from Solectron
Products which incorporate Current Component Inventory with an aggregate
Component Purchase Price of not less than the Minimum Total Current Component
Inventory Purchase Price.

                              6.2.2          Subject to Section 6.2.3, for any
week during the Product Purchase Period, the dollar amount of Exabyte's
cumulative Current Component Inventory purchases since the commencement of the
Product Purchase Period shall not be less than the Cumulative Minimum Weekly
Current Component Inventory Purchase Requirements for such week.

                              6.2.3          If Solectron's production schedule
is delayed through no fault of Exabyte such that Solectron cannot deliver
Product sufficient for Exabyte to meet its purchase requirements under Section
6.2.1, Exabyte's payment obligations under Section 6.2.2 shall be delayed until
delivery, subject to Section 6.3.1.

                    6.3          Credit Terms and Credit Support.

                              6.3.1          Subject to the restrictions of
Section 6.3.3 hereof, the purchase price for all Product purchased by Exabyte
during the Product Purchase Period shall be due and payable in not less than ten
(10) days after Solectron's invoice date. Invoices will be issued upon product
shipment.

                              6.3.2          Exabyte shall deliver to Solectron
on execution of this Agreement the Product Purchase Price Letter of Credit.
Solectron shall be entitled draw on the Product Purchase Price Letter of Credit
(i) the full amount of any Solectron invoice for Product purchases made in the
Product Purchase Schedule which are not paid within one (1) business day of the
date such invoiced amount becomes due and payable and (ii) the full amount
available thereunder immediately upon the occurrence of an Event of Default.

                              6.3.3          Notwithstanding the terms of
Section 6.3.1 hereof, the purchase price for a Product purchase shall be payable
in advance to the extent such purchase would cause the amount due under unpaid
Solectron invoices for Product purchases to exceed the amount available for draw
under the Product Purchase Price Letter of Credit.

                              6.3.4          Solectron shall not be required to
accept a Product Purchase Order in circumstances where Solectron's issuance of
the corresponding invoice would cause the unpaid amounts due under all
Solectron's invoices for Product purchases to exceed the amount then available
for draw under the Product Purchase Price Letter of Credit.

          7.           Payments on Solectron Note. As of December 31,2003,
Exabyte shall be deemed to have made a principal prepayment under the Solectron
Note in an amount equal to the aggregate Component Purchase Price for that
portion of the Current Component Inventory utilized by Solectron in
manufacturing Products during the Product Purchase Period and paid by Exabyte.

          8.           Product Purchase Orders. Buyer may not cancel or
reschedule delivery of any Product subject to a Purchase Order.

          9.           Component Procurement.

                    9.1          Solectron will complete the manufacture of
Product from raw materials and components that are (i) in Solectron's Current
Component Inventory purchased for Exabyte on hand as of the Effective Date and
(ii) materials and components that are supplied to Solectron by Exabyte or for
which Exabyte has paid Solectron in advance in full before Solectron purchases
such material and components (the "Exabyte Supplied Inventory"). Exabyte shall
provide all additional components needed for production no later than
seventy-two (72) hours prior to planned use in production. If necessary,
Solectron will cooperate with Exabyte in the procurement of parts from Solectron
contolled suppliers. Delays in production caused by late delivery of components
by Exabyte shall not be grounds for rescheduling payments under Section 6.2.3.
Solectron shall have no obligation to purchase or commit to purchase any raw
materials or components for the manufacture of Products. Notwithstanding any
other provision of this Agreement, Solectron may at its sole discretion extend
the Delivery Date for any finished Product to accommodate delays in the delivery
of any Exabyte Component Inventory or Exabyte Supplied Inventory.

                    9.2          Solectron's sole obligation with respect to
Exabyte Supplied Inventory shall be to (i) turn over (FOB Solectron's premises)
any unused Exabyte Supplied Inventory on termination of this Agreement and
(ii) apply against the amount of Solectron's invoice for a Product purchase the
reasonable cost of the Exabyte Supplied Inventory used in the manufacture of the
Products identified in such Product Invoice if such are included in the Product
Price.

                    9.3          Return of Exabyte Equipment

                    Upon termination of the Solectron Manufacturing Agreement,
Solectron will return to Exabyte all test, assembly and manufacturing fixtures
that are owned by Exabyte and supplied to Solectron for manufacturing work.

          10.           License to Intellectual Property. Exabyte hereby grants
Solectron a non-exclusive, worldwide, royalty-free license to use, employ, and
disseminate Exabyte's intellectual property and proprietary technology for the
limited purpose of (i) completing the manufacture of Product (as defined in the
Manufacturing Agreement as amended) for which Solectron has purchased or
committed to purchase raw materials or components and (ii) to market,
distribute, and sell such finished Product. Solectron agrees that it shall
forbear from exercising its license rights unless and until Exabyte hereafter
materially breaches the terms of the Solectron Manufacturing Agreement, as
amended. This License is terminated after the Minimumm Total Current Inventory
Purchase Price of $3,020,000.00 is paid.

          11.           Events of Default and Remedies.

                    11.1          Each of the following shall constitute an
Event of Default under the Solectron Manufacturing Agreement as amended herein:

                              11.1.1          Exabyte defaults on its minimum
Current Component Inventory Purchase Requirements as set forth in provisions of
Section 6.2 of this Agreement;

                              11.1.2          the unpaid amount due under
outstanding Solectron invoices for Exabyte's Product Purchases exceeds the
amount available for draw by Solectron under the Product Purchase Price Letter
of Credit;

                              11.1.3          Exabyte defaults on any material
non-monetary obligation under this Agreement or the Solectron Manufacturing
Agreement as amended by this Agreement;

                              11.1.4          Exabyte defaults on its obligation
to make the variable Note Payments as required by Section 7 of this Agreement;

                              11.1.5          Exabyte defaults on its payment
obligations under the Solectron Note;

                              11.1.6          Exabyte agrees to any form of debt
restructuring, modification, extension or forbearance with respect to any
indebtedness or liability in excess of [...***...] Dollars (US$[...***...]) with
terms that provide for (i) a higher rate of interest than that under the
Solectron Note; (ii) a maturity date of less than [...***...] years; (iii) a
repayment schedule more favorable than principal and interest amortized over the
term of the obligation; or (iv) a security interest in Exabyte's assets or
similar form of credit enhancement; provided that a restructuring, modification,
extension or forbearance with respect to the existing senior loan agreement with
Silicon Valley Bank shall not constitute an Event of Default hereunder;

                              11.1.7          A final judgment for the payment
of money in excess of [...***...] Dollars (US$[...***...]) is rendered against
Exabyte and not effectively stayed, provided that an a judical determination
adverse to Exabyte and in favor of Exabyte's former landlord shall not
constitute an Event of Default under this Section 11.1.7;

                              11.1.8          Exabyte defaults under the terms
of any indebtedness or lease involving total payment obligations in excess of
[...***...] Dollars (US$[...***...]) and such default is not cured within any
applicable cure period; and

                              11.1.9          Hereafter if Exabyte fails to
deliver to Solectron a true and complete copy of any agreement or understanding
involving the forbearance, restructuring, or amendment of Exabyte's obligations
and liabilities exceeding $[...***...] to such creditor within five (5) business
days of Exabyte's execution of such agreement.

                    11.2          Upon the occurrence and continuance of an
Event of Default, Solectron shall be entitled to take any or all of the
following actions:

                              11.2.1          Terminate the Solectron
Manufacturing Agreement as amended herein effective immediately upon written
notice to Exabyte;

                              11.2.2          Accelerate all amounts due under
the Solectron Note and Solectron's outstanding, unpaid invoices for Exabyte's
Product Purchases;

*Confidential Treatment Requested

                              11.2.3          Accelerate and declare immediately
due and payable without any setoff or obligation to mitigate damages the entire
unpaid balance of the Minimum Total Current Component Inventory Purchase Price;
and

                              11.2.4          Exercise any or all of its rights
and remedies under the Solectron Manufacturing Agreement, this Agreement, or
otherwise applicable law.

          12.           Integration. In the event of a conflict between the
terms of this Agreement amending the Solectron Manufacturing Agreement and the
terms of the Solectron Manufacturing Agreement immediately prior to the
Effective Date (the "Unamended Solectron Manufacturing Agreement"), the terms of
this Agreement control and supercede the conflicting terms of the Unamended
Solectron Manufacturing Agreement. In attempting to reconcile inconsistent
provisions in this Agreement and the Unamended Solectron Manufacturing
Agreement, the intent of the parties in this Agreement shall be paramount.

          13.           Legal Expenses. As soon as practicable after the
Effective Date, Solectron shall provide Exabyte with a statement of legal fees
and expenses incurred by Solectron in connection with the restructuring of
Exabyte's liabilities and obligations to Solectron. Exabyte shall reimburse
Solectron for all such legal fees and expenses no later than seven (7) calendar
days from Solectron's delivery of such statement, provided that in no event
shall Exabyte's reimbursement obligation exceed Forty Thousand Dollars
(US$40,000.00).

          14.           Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of final jurisdiction, it is the intent of
the Parties that all other provisions of this Agreement be construed to remain
fully valid, enforceable and binding on the Parties.

          15.           Successors-in-Interest. This Agreement shall be binding
upon and shall inure to the benefit of each of the Parties and their heirs,
representatives, successors, and assigns.

          16.           Representations and Warranties. Each person executing
this Agreement on behalf of a Party warrants and represents that such person (i)
is a duly authorized and appointed representative of such Party; (ii) has
carefully read this Agreement and understands its contents; and (iii) has the
authority to sign and execute this Agreement.

          17.           Governing Law and Venue. The laws of the State of
California shall govern the provisions of this Agreement. Each party hereby
submits to the jurisdiction of the Santa Clara County Superior Court, sitting in
San Jose, California, and hereby agrees that venue of any dispute which arises
hereunder is proper, appropriate and acceptable in this state court. Exabyte
agrees that any dispute arising in connection with any effort by Solectron to
collect amounts due it from Exabyte shall not be subject to any requirement to
seek mediation or arbitration of the matter.

          18.           Execution. This Agreement shall be executed in
duplicate, and each Party shall retain one fully executed original. Each of the
original fully executed copies of this Agreement shall constitute an original
for any and all enforcement purposes.

          19.           No Representations. Each Party acknowledges that, except
as expressly set forth herein, no representations of any kind or character have
been made to it by the other Party, or by any of the other Party's agents,
representatives, or attorneys, to induce the execution of this Agreement.

          WHEREFORE, the Parties have executed this Agreement as of the date
indicated below.

 

                              Solectron:
                                                  Exabyte:

                              Solectron Corporation,
                             Exabyte Corporation,

                              a Delaware
corporation                              a Delaware corporation

                              By: _______________                          By:
________________

                              Name:_____________
                              Name: ______________

                              Title:______________
                              Title:_______________

                              Dated: September 11,
2003                      Dated: September 11, 2003

 

                              Solectron Technology Sdn. Bhd.,

                              incorporated under the laws of Malaysia

                              By:________________

                              Name:______________

                              Title:_______________

                              Dated: September 11, 2003

 

                              Shinei International Pte. Ltd.,

                              incorporated under the laws of Singapore

                              By:_________________

                              Name:_______________

                              Title:________________

                              Dated: September 11, 2003